.ebay.com
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,643,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower that the current claims and could be used to reject it.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,643,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower that the current claim and could be used to reject it.
Claims 7 & 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,643,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower that the current claim and could be used to reject it.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,643,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower that the current claim and could be used to reject it.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,643,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower that the current claim and could be used to reject it.
Claims 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,643,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower that the current claim and could be used to reject it.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,643,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower that the current claim and could be used to reject it.
Claims 17 & 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,643,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower that the current claim and could be used to reject it.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,643,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower that the current claim and could be used to reject it.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,643,606. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower that the current claim and could be used to reject it.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunn et al. (U.S. Patent Application Publication 2014/0278443).
As per claims 1 and 11, Gunn et al. teaches:
A computer-implemented method, comprising: 
receiving audio comprising speech (Figure 6, item 605 and paragraph [0042] – voice input is received); 
storing, in non-transitory memory, audio data representing the audio (Figure 2, item 117 and Paragraphs [0029-0030] – the audio is stored in memory as it is processed); 
determining at least a portion of the speech was directed at a device (Paragraph [0039] – the wake up phrase is user specified, so detection of the start of the wake up phrase means the audio is directed at the device); 
determining a first portion of the audio data, stored in the non-transitory memory, corresponding to the speech directed at the device (Figure 6, item 609 and Paragraphs [0039-0045] – a command is received subsequent to the wake up phrase. Since it is not the wake up phrase, it is a separate utterance that is processed by the application processor. The complete command (wake up) phrase being detected is the endpoint of the first audio. The subsequent command is processed as long as the device has not gone back to sleep, so may be a different utterance); and 
sending the first portion of the audio data for further processing (Figure 6, item 609 and Paragraphs [0039-0045] – a command is received subsequent to the wake up phrase. Since it is not the wake up phrase, it is a separate utterance that is processed by the application processor. The complete command (wake up) phrase being detected is the endpoint of the first audio. The subsequent command is processed as long as the device has not gone back to sleep, so may be a different utterance).
Claim 11 is directed to a general purpose computer executing the method claim 1, so is rejected for similar reasons. See Figure 10 of Gunn et al. for supporting hardware.

As per claims 2 and 12, Gunn et al. teaches all of the limitations of claims 1 and 11 above. Gunn et al. further discloses:
sending the first portion of the audio data to a first component for speech processing (Figure 6, item 609 and Paragraphs [0039-0045] – a command is received subsequent to the wake up phrase. Since it is not the wake up phrase, it is a separate utterance that is processed by the application processor. The complete command (wake up) phrase being detected is the endpoint of the first audio. The subsequent command is processed as long as the device has not gone back to sleep, so may be a different utterance).

As per claims 3 and 13, Gunn et al. teaches all of the limitations of claims 2 and 12 above. Gunn et al. further discloses:
sending the first portion of the audio data to a first component for speech processing comprises: sending the first portion of the audio data to a remote device (Paragraph [0039] – the voice recognition engine maybe implemented as a sperate component (i.e. a remote device)).

As per claims 4 and 14, Gunn et al. teaches all of the limitations of claims 1 and 11 above. Gunn et al. further discloses:
determining at least a portion of the speech was directed at the device comprises: determining the speech comprises a wakeword (Paragraph [0039] – the wake up phrase is user specified, so detection of the start of the wake up phrase means the audio is directed at the device); 

As per claims 5 and 15, Gunn et al. teaches all of the limitations of claims 1 and 11 above. Gunn et al. further discloses:
determining a pause represented in the audio data; determining that the pause occurs prior to the first portion of the audio data and after a second portion of the audio data; and determining a beginning of the first portion based at least in part on the pause. (Paragraphs [0039-0040] – The pause ending the wake up phrase is the beginpoint for the subsequent audio).

As per claims 6 and 16, Gunn et al. teaches all of the limitations of claims 5 and 15 above. Gunn et al. further discloses:
refraining from sending the second portion of the audio data for speech processing (Paragraph [0043] – wake up commands are detected (i.e. pattern matched) but the speech is not processed. Subsequent commands are passed to the application processor for speech processing).

As per claims 7 and 17, Gunn et al. teaches all of the limitations of claims 1 and 11 above. Gunn et al. further discloses:
determining a pause represented in the audio data; determining that the pause occurs after the first portion of the audio data and before a second portion of the audio data; and determining an ending of the first portion based at least in part on the pause (Paragraphs [0039-0040] – The pause ending the wake up phrase is the beginpoint for the subsequent audio).
.
As per claims 9 and 19, Gunn et al. teaches all of the limitations of claims 1 and 11 above. Gunn et al. further discloses:
after sending the first portion of the audio data for further processing: determining further audio following the speech; determining the further audio is not directed at the device; and in response to determining the further audio is not directed at the device, stopping sending audio data for further processing (Paragraph [0050] – the system times out after threshold length of time).

As per claims 10 and 20, Gunn et al. teaches all of the limitations of claims 9 and 19 above. Gunn et al. further discloses:
determining the further audio is not directed at the device comprises: detecting a pause following the speech (Paragraph [0050] – the system times out after threshold length of time).

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677